UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1225



STEVEN PAUL FLEMING,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-97-700-WMN)


Submitted:   July 22, 1998                 Decided:   August 5, 1998



Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Paul Fleming, Appellant Pro Se. Tamera Lynn Fine, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven Paul Fleming appeals the district court’s order dis-

missing his civil action challenging the Federal Aviation Adminis-

tration’s denial of medical certification to fly. See 14 C.F.R.

§ 61.3(c) (1997). We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Fleming v. United

States, No. CA-97-700-WMN (D. Md. Jan 21, 1998). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2